appeal.               See Lee v. GNLV Corp.,   116 Nev. 424, 426, 996 P.2d 416, 417
                                            (2000) (defining a final judgment as one that disposes of all issues
                                            presented in the case and leaves nothing for the future consideration of
                                            the district court, except for post-judgment issues such as attorney fees
                                            and costs). Accordingly, we
                                                                    ORDER this appeal DISMISSED.




                                            Douglas




                                            cc:              Hon. Jerry A. Wiese, District Judge
                                                             Ian Armese Woods
                                                             Eighth District Court Clerk




 SUPREME COURT
            OF
        NEVADA


 (0) 1947A

,,,,,hall        iariagte're.,,
                             AMAVA I 1.=.64. 2037:117WWW,...,:i
                                           ,
                                                                                                    itEDIEBE     IENS